Citation Nr: 1742514	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran did not attend his scheduled August 2012 Board hearing, thus his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (2016).

In an August 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, pursuant to a joint motion for remand (JMR), the Court vacated the August 2016 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and remanded the matter for further adjudication consistent with the terms of the Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Court's June 2017 Order pursuant to a JMR, the Court noted that although the RO obtained the Veteran's medical records from Dallas VA Medical Center (VAMC) beginning in February 2013, the RO did not attempt to obtain the Veteran's Dallas VAMC records prior to February 2013.  The Veteran had previously informed the Board that he underwent treatment at Dallas VAMC from 2012 through 2013.  Thus, the Court's June 2017 Order instructed, on remand, that all relevant records from Dallas VAMC dated prior to February 2013 are to be obtained.  To date, there is no indication that VA sought to obtain Dallas VAMC records dated prior to February 2013.  Thus, a remand is necessary to obtain such records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the remand noted that a March 1, 2013, VA mental health record reflects a revision by VA physicians of Appellant's diagnosis of bipolar disorder to major depressive disorder (MDD), noting that Appellant "has a [history of] Bipolar I disorder according to the patient and patient records," but that "[t]his diagnosis was revised during his current inpatient treatment to MDD after extensive chart review and patient interviews," reasonably inferring that the outstanding records would contain this information.  Given such, once the medical evidence has been associated with the record, a medical examination should be ordered to address whether the Veteran's current disability is related to service or to his temporary stress reaction during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.  Specifically obtain medical records from Dallas VAMC dated prior to February 2013.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Provide the entire claims file (including this Remand decision) to the examiner who provided the October 2014 VA opinion, and obtain from that examiner an addendum opinion.

If the examiner who performed the October 2014 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The VA examiner is requested to address the following:

a) The examiner should provide a current diagnosis of the Veteran's psychiatric disability and discuss the earlier diagnosis of alcohol induced bipolar disorder with onset during withdrawal and whether it currently exists.

b) Is it at least as likely as not that the Veteran's psychiatric disability had its onset in or is otherwise related to the Veteran's active military service, to include consideration of his temporary stress reaction during service?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

